Citation Nr: 9931602	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant served on active duty for more than 90 days 
during a period of war and was honorably discharged.

2.  VA treatment records dated in 1993-97 reflect that the 
appellant has been unemployed since April 1997 and has 
multiple medical and emotional problems, including depressive 
disorder, rated 30 percent disabling, degenerative disc 
disease of the lumbar spine, rated 10 percent disabling, 
degenerative joint disease of the cervical spine, rated 10 
percent disabling, and carpal tunnel syndrome of the right 
(major) hand, rated 10 percent disabling.  His combined 
disability rating for pension purposes is currently 50 
percent.  He had prior work experience as a pipefitter and he 
describes permanent disability in that line of work due to an 
inability to lift, stoop and bend caused by his 
lumbar/cervical and carpal tunnel syndrome disabilities.

3.  The evidence of record reflects that the appellant has no 
current income from any source.

CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well 
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The appellant served on active duty for more than 90 days 
(January to July 1969) during a period of war (Vietnam era) 
and was honorably discharged.  See DD 214, of record.  VA 
treatment records dated in 1993-97 reflect that the appellant 
has been unemployed since April 1997 and has multiple medical 
and emotional problems, including depressive disorder, rated 
30 percent disabling, degenerative disc disease of the lumbar 
spine, rated 10 percent disabling, degenerative joint disease 
of the cervical spine, rated 10 percent disabling, and carpal 
tunnel syndrome of the right (major) hand, rated 10 percent 
disabling.  His combined disability rating for pension 
purposes is currently 50 percent.  He had prior work 
experience as a welder/pipefitter and he describes permanent 
disability in that line of work due to an inability to lift, 
stoop and bend caused by his lumbar/cervical and carpal 
tunnel syndrome disabilities.  The evidence of record 
reflects that the appellant has no current income from any 
source.  See Income-Net Worth and Employment Statement, VA 
Form 21-527, dated June 9, 1997.  He therefore does not 
exceed the income-net worth limitations established for basis 
eligibility for pension benefits.  38 U.S.C.A. § 1522 (West 
1991).

In view of the foregoing, the Board concludes that the 
appellant's claim for pension benefits is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The appellant's pension claim was denied by the RO in 
November 1997 and July 1998 on the basis of the evidence of 
record which included the reports of VA general medical and 
mental disorders examinations conducted in July 1997 and May 
1998.  On the basis of this evidence, the appellant was rated 
a combined 50 percent disabled for pension purposes for the 
following disabilities: depressive disorder, rated 30 percent 
disabling; passive dependent personality, rated zero percent 
disabling; degenerative disc disease of the lumbar spine, 
rated 10 percent disabling; degenerative joint disease of the 
cervical spine, rated 10 percent disabling; carpal tunnel 
syndrome of the right (major) hand, rated 10 percent 
disabling; nonspecific colitis, rated 10 percent disabling; 
and, labile hypertension, rated zero percent disabling.  
However, other medical records in the form of VA outpatient 
treatment reports dated in 1993-97 identified additional 
medical disorders which have not been considered or 
specifically rated for pension purposes.  These disabilities 
include obesity, hyperuricemia, chronic obstructive pulmonary 
disease, gastroenteritis, and hepatosplenomegaly.  It is not 
altogether clear whether he currently suffers from one or 
more of these condition, but given the recent dates of 
treatment, further examination is warranted to rule out their 
presence and if present, to determine the disabling effects 
of the condition(s).  Before a total and permanent disability 
can be awarded, an evaluation must be performed under the 
schedule of ratings to determine the percentage of impairment 
caused by each disability shown by the evidence.  See 38 
C.F.R. §§ 3.340(a), 4.15, 4.17 (1999).

In addition, the evidence reflects current impairment due to 
alcohol abuse and related substance-abuse disorders.  
Although pension may not be awarded for these problems, the 
RO should make specific findings as to any disorders that are 
the result of the appellant's willful misconduct.  38 C.F.R. 
§ 3.301(b) (1999).

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  Accordingly, the Board concludes that there 
must be a new rating examination in order that the 
adjudication may be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Further, the Board finds that additional evidentiary 
development is indicated by review of the claims file.  The 
record reflects that the appellant filed a claim for 
disability benefits with the Social Security Administration 
(SSA).  At his hearing in December 1998, he testified that he 
expected to receive a decision from SSA on his claim in May 
1999.  Records from that agency must be obtained.  The 
requisition and consideration of medical records, which are 
clearly relevant to an issue on appeal, is necessary for the 
adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he provides a list of 
all VA and/or private physicians and/or 
medical facilities where he had received 
medical treatment for his disabilities 
since 1997.  The RO should obtain all 
medical records from all the sources 
reported by the appellant.  The Board is 
particularly interested in all the 
records of any treatment afforded to the 
appellant at VA facilities.  If private 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  All the records obtained should 
be made part of the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the appellant for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Next, the RO should schedule the 
appellant for a comprehensive VA 
examination specifically to ascertain the 
nature, severity and permanence of all 
his current disabilities.  The 
appellant's claims folder is to be made 
available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of report.  
Specifically, the examiner should 
describe the level of disability 
attributable to the each one of the 
medical conditions found on examination.  
Where applicable, and if the appellant is 
found to have a musculoskeletal disorder, 
all ranges of motion should be reported 
in degrees, and the examiner should be 
asked to describe what the normal range 
of motion for the affected parts would 
be.  The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  The examiner should 
give a full description of any limitation 
of activity imposed by each of the 
appellant's disabilities and express 
opinions as to whether the conditions are 
permanent, and the degree of interference 
with the appellant's ability to obtain 
and maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider each 
of the appellant's ratable disabilities 
with application of the appropriate 
diagnostic codes in the Schedule for 
Rating Disabilities to determine the 
percentage of impairment caused by each 
disability.  In evaluating any degree of 
disability of any reported 
musculoskeletal disorder, the RO must 
consider whether there is functional loss 
due to pain, under 38 C.F.R. §§ 4.40 and 
4.45 (1999).  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, as alluded 
above, a determination should be made, 
and adequate rationale should be 
provided, as to whether any of the 
appellant's substance-abuse disabilities 
are the result of the his own willful 
misconduct under 38 C.F.R. § 3.301(b).  
The RO should consider whether the 
appellant meets the criteria provided 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (1999) as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts, 
supra.  If the appellant does not meet 
the percentage requirements, a permanent 
and total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (1999).   In deciding the 
appellant's claim, the RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO PERELES
	Member, Board of Veterans' Appeals






